Citation Nr: 1543488	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating for lumbar spine degenerative disc disease in excess of 10 percent prior to April 17, 2014.

3.  Entitlement to an initial disability rating for lumbar spine degenerative disc disease in excess of 20 percent beginning April 17, 2014.

4.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a March 2011 rating decision, the RO denied entitlement to service connection for tinnitus and residuals of a back injury.  

In a March 2013 rating decision, the RO granted entitlement to service connection for degenerative disc disease of the lumbar spine at a 10 percent disability rating, effective October 13, 2010.  

In a December 2014 rating decision, the RO increased the Veteran's evaluation for his lumbar spine degenerative disc disease to 20 percent, effective April 17, 2014.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The record includes a December 2014 Informal Conference Report informing the Veteran of the December 2014 rating decision.  There is a notation on this report from the Veteran's representative that the Veteran wished to continue his appeal.  The Board interprets this statement as a substantive appeal and therefore takes jurisdiction over the issue of an increased rating for the Veteran's lumbar spine and associated neurological disabilities. 

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 17, 2014, lumbar spine degenerative disc disease was not manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding, or incapacitating episodes.

2.  Beginning April 17, 2014, lumbar spine degenerative disc disease has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

3.  Radiculopathy of the left leg has not been manifested by moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to April 17, 2014, the criteria for an initial disability rating for lumbar spine degenerative disc disease in excess of 10 percent were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014). 

2.  Beginning April 17, 2014, the criteria for an initial disability rating for lumbar spine degenerative disc disease in excess of 20 percent were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014). 
3.  The criteria for an initial disability rating for left leg radiculopathy in excess of 20 percent were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran was afforded VA examinations in March 2013 and April 2014 to assess the nature and severity of the Veteran's service-connected lumbar spine disability.  The Board finds that these examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service private medical records and VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

The following notes accompany the General Rating Formula:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Additionally, intervertebral disc syndrome (IVDS) is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For IVDS manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Initial disability rating for degenerative disc disease of the lumbar spine prior to April 17, 2014

The Veteran's service-connected degenerative disc disease of the lumbar spine was rated at 10 percent disabling prior to April 17, 2014 under Diagnostic Code 5242, pertaining to degenerative arthritis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Veteran was provided with a VA examination in March 2013.  The Veteran denied flare-up of his back disorder.  Forward flexion was to 80 degrees, extension was to 25 degrees, right and left lateral flexion and right and left lateral rotation were to 25 degrees each.  Pain was noted at the end of the range of motion in each direction.  There was no further limitation of motion after repetitive movements.  The examiner found that the Veteran did not have functional loss or functional impairment of the thoracolumbar spine.  The Veteran did not have localized tenderness, pain to palpation for joints or soft tissue, guarding, or muscle spasm of the thoracolumbar spine.  Muscle strength testing, reflexes, and sensory examination were all normal.  Straight leg testing was negative.  The examiner determined that the Veteran did not have signs or symptoms of radiculopathy.  The Veteran did not have any other neurologic abnormalities-such as bowel or bladder problems or pathologic reflexes-related to his thoracolumbar spine disability.  The examiner found that the Veteran did not have IVDS.  The examiner found that the Veteran's back disability had an impact on his life, in that he could not stand for long periods of time.  It was noted that the Veteran had not had a job for two and a half years but that he repaired computers from home.

The Board finds that, based on the evidence of record, his service-connected lumbar spine disability does not warrant a higher disability rating for the period prior to April 17, 2014.  In order to meet the criteria for a higher rating, the evidence would need to show that forward flexion was greater than 30 degrees but not greater 60 degrees.  Here, the evidence prior to April 17, 2014, shows that the Veteran's forward flexion was to 80 degrees.  In addition, his combined range of motion of the lumbar spine was greater than 120 degrees.  It was noted that the Veteran did not have guarding, or muscle spasm of the thoracolumbar spine.

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is competent to report his symptoms, including pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the Board does not find an increase due to functional loss is warranted.  For a higher evaluation, there must be the functional equivalent of flexion limited greater than 30 degrees but not greater than 60 degrees (or more nearly approximating this level of limitation of motion), or the combined range of motion of the thoracolumbar spine not greater than 120 degrees (or more nearly approximating this level of limitation of motion).  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the 10 percent rating assigned prior to April 17, 2014 contemplates the Veteran's symptoms to include pain and flare-ups.  Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45. 

The Board notes that the VA examiner opined that the Veteran did not have IVDS, and therefore did not comment on whether the Veteran had incapacitating episodes.  The Veteran, however, has not contended that he has had incapacitating episodes as defined in the rating criteria, and medical evidence does not reflect any physician prescribed periods of rest.  As such, a higher rating based on incapacitating episodes is not warranted.

Initial disability rating for degenerative disc disease of the lumbar spine beginning April 17, 2014

The Veteran was provided with a VA examination in April 2014.  He stated that his left low back pain was worsening and that he continued to have left radicular pain associated with numbness and tingling in his toes.  He denied any bowel or bladder symptoms.  The Veteran contended that he had flare-ups of pain every day and that these flare-ups lasted from 15 minutes to an hour.  During flare-ups, the Veteran experienced weakness, stiffness, and pain that radiated down his left lower extremity into this toes and was associated with numbness and tingling.  Forward flexion was to 40 degrees, with pain on motion at the end of the range.  There was no additional limitation upon repetitive use.  The examiner noted that functional loss was due to less movement than normal, weakened movement, and pain on movement.  The Veteran had tenderness to palpation in the left lumbar region, but no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal in the right lower extremity, but had some slight weakness (4/5) on the left.  The examiner noted that the Veteran's reflex examination was normal.  Sensory examination was normal on the right, but revealed a decrease in sensitivity in the lower leg, ankle, foot and toes on the left.  The examiner found that the Veteran had symptoms of radiculopathy in his left leg only.  These included severe intermittent pain and moderate paresthesias and/or dysesthesias, effecting the femoral and sciatic nerves.  The examiner opined that the Veteran did not have radiculopathy on the right, but had moderate radiculopathy in the left lower extremity.  The Veteran did not have any other neurologic abnormalities or findings related to his thoracolumbar spine condition, and did not have IVDS.  With regard to functional impact, the examiner found that the Veteran could do no repetitive lifting over 20 pounds, and no repetitive bending, twisting, or stooping.  He could only walk two blocks.  He could sit for 30 minutes and stand for 15 minutes before changing positions.  He could sit for six hours of a workday and stand for two hours.

The Board finds that, based on the evidence of record, his service-connected lumbar spine disability does not warrant a higher disability rating for the period beginning April 17, 2014.  In order to meet the criteria for a higher rating, the evidence would need to show that forward flexion of the thoracolumbar spine was limited to 30 degrees or less.  In this case, the Veteran's forward flexion was to 40 degrees.  In addition, there was no evidence that the Veteran had favorable ankylosis of the entire thoracolumbar spine.

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, however, the Board does not find an increase due to functional loss is warranted.  The Veteran's forward flexion is not limited to less than 30 degrees (or more nearly approximating this level of limitation of motion).  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the 20 percent rating assigned beginning April 17, 2014 contemplates the Veteran's symptoms.  Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45. 

The Board notes that the VA examiner opined that the Veteran did not have IVDS, and therefore did not comment on whether the Veteran had incapacitating episodes.  The Veteran, however, has not contended that he has had incapacitating episodes as defined in the rating criteria, and medical evidence does not reflect any physician prescribed periods of rest.  As such, a higher rating based on incapacitating episodes is not warranted.

As the preponderance of the evidence is against the claim for a higher disability rating for the Veteran's lumbar spine disability, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107.

Separate ratings for associated neurological abnormalities

The Board notes that the criteria for rating spine disabilities direct that separate disability ratings can be assigned for neurological abnormalities associated with the service-connected spine disability.  In this case, the Veteran has been service-connected for radiculopathy of the left leg.  The rating for this disability is addressed below.  

The evidence of record throughout the appeals period does not demonstrate that the Veteran has other neurological abnormalities associated with his lumbar spine disability.  The Veteran has denied any bowel or bladder disorders and erectile dysfunction.  At his March 2013 examination, it was noted that the Veteran did not have signs or symptoms of radiculopathy, or any other neurologic abnormalities-such as bowel or bladder problems or pathologic reflexes-related to his thoracolumbar spine disability.  At his April 2014 VA examination, the Veteran denied any bowel or bladder symptoms.  The examiner found that the Veteran had symptoms of radiculopathy in his left leg only.

As such, based on the examiner's findings and the Veteran's own reports, separate disability rating are not warranted for neurological abnormalities associated with the Veteran's spine disability, other than his service-connected left leg radiculopathy.

Initial disability rating for radiculopathy of the left leg

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2015).

For neurological manifestations, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under Diagnostic Code 8620 and neuralgia of that nerve under Diagnostic Code 8720.

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran was granted a separate disability rating of 20 percent for his left leg radiculopathy as of April 12, 2013, which is the date he claimed that he had radiculopathy of the left leg as secondary to degenerative disc disease of his lumbar spine.  The Board notes that, as neurological abnormalities may be granted a separate disability rating under the rating criteria at any time over the appeals period.  In this case, however, the Veteran's contentions included in his April 12, 2013 notice of disagreement constitutes the earliest indication that he had radiculopathy in his left leg.  Significantly, at his March 2013 examination, it was noted that the Veteran did not have any symptoms of radiculopathy in his lower extremities.  

As of April 12, 2013, radiculopathy of the left lower extremity has been rated under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve.  A higher rating is not warranted unless there is incomplete paralysis considered to be moderately severe.  In this case, the Board finds that the Veteran's radiculopathy of his left lower extremity does not present such a disability picture.  Significantly, at his April 2014 examination, the examiner opined that the Veteran had moderate radiculopathy in the left lower extremity.  As such, the evidence does not support a higher rating for left leg radiculopathy.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating-(1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected lumbar spine disability is manifested by signs and symptoms such as pain, weakness, stiffness, and radicular symptoms in his left lower extremity, including pain that radiated down his left lower extremity and numbness and tingling in his toes, which impaired his ability to stand and sit for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the spine in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The rating criteria for the spine also provide for separate disability ratings for any neurological abnormalities associated with the service-connected spine disability. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his spine disability and associated left leg radiculopathy have caused him to miss work or have resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected lumbar spine disability and his associated radiculopathy in the left lower extremity does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  

The issue of TDIU is raised where a Veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability due to the Veteran's service-connected back disability and associated left leg radiculopathy.  At his March 2013 VA examination, the Veteran informed the examiner that he had not had a job for two and a half years, but that he repaired computers from home.  The Veteran has not contended that he is unable to work due to his back disability and associated left leg radiculopathy, or that his current employment status is less than gainful.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

An initial disability rating for lumbar spine degenerative disc disease in excess of 10 percent, prior to April 17, 2014, is denied.

An initial disability rating for lumbar spine degenerative disc disease in excess of 20 percent, beginning to April 17, 2014, is denied.

An initial disability rating in excess of 20 percent for radiculopathy of the left leg is denied.


REMAND

The Veteran has contended that he has tinnitus as a result of noise exposure in service.  The Veteran's DD Form 214 reflected that he served as a Petroleum Supply Specialist for two years and seven months.  

The Veteran was provided with a VA examination in January 2011.  The examiner remarked that the Veteran denied experiencing tinnitus.  As such, the examiner found that in the absence of evidence of this disorder, the Veteran's claimed tinnitus was not caused by or a result of military service.

In his February 2012 notice of disagreement, however, the Veteran's representative indicated that the Veteran reported that his tinnitus was intermittent and not constant, but confirmed that the ringing started in service. As such, the Board finds that an addendum opinion is necessary for the examiner to address these contentions.

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA examiner who provided the January 2011 VA examination provide an addendum opinion with regard to the etiology of tinnitus.  If the January 2011 examiner is not available, the request should be submitted to a similarly qualified examiner. If further examination is necessary to obtain the necessary opinion, such should be undertaken.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused by or is etiologically related to any incident of active duty.  The examiner must address the Veteran's contentions that his tinnitus has been intermittent but began during service due to noise exposure.

The examiner must provide a rationale for any opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Then, readjudicate the issue remaining on appeal.  If the benefit remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


